Citation Nr: 0332900	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  98-04 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel 



INTRODUCTION

The veteran had active military service from November 1939 to 
July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claim for 
service connection for hearing loss.  

In May 2000, a hearing was held before the undersigned 
Veterans Law Judge sitting at Montgomery, Alabama.  A 
transcript of that hearing is in the claims file.  In January 
2001, the Board remanded this claim for additional 
development.  


REMAND

The veteran filed the current claim in November 1995 noting 
that, "when discharged from service I had hearing 
problems."  A rating decision in May 1996 denied service 
connection for a hearing loss, as no hearing loss was shown 
in service or within one year of separation.  Subsequently, 
the RO received a copy of a VA audiological examination 
report dated in June 1996.  While the audiometric findings 
revealed moderate to severe sensorineural hearing loss, there 
was no reported opinion or other indication that the 
bilateral hearing loss was in any way related to service.

In a May 2000 Travel Board hearing, the veteran offered 
testimony in support of his claim.  Subsequently, in January 
2001, the Board remanded this claim for additional 
development to include an attempt to locate any additional 
medical evidence in support of his claim.

Thereafter, the veteran was admitted to a nursing home in 
October 2001.  In July 2002 the RO granted the veteran 
entitlement to a disability pension including aid and 
attendance effective November 2001.  In the February 2003 
Supplemental Statement of Case, it was indicated that the 
veteran was scheduled for a VA examination in December 2002, 
but that he did not report when directed.  However, as noted, 
the record clearly reflects the veteran was in a nursing home 
at the time.  

As provided by 38 C.F.R. § 3.655(a) and (b), when entitlement 
to a benefit cannot be established or confirmed without a 
current VA examination and a claimant, without good cause, 
fails to report for such examination, an original claim for 
benefits shall be rated based on the evidence of record.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  

In the Appellant's Brief dated June 2003, the service 
representative argues that the adjudicatory development in 
this case has not been properly complied with, "As this 
veteran is, in essence, bed-bound, a new rating examination 
need[s to] be accomplished at the nursing home this veteran 
is living in ...."  Because the veteran is currently confined 
to a nursing home, the Board finds that good cause has been 
shown with respect to his failure to report for the scheduled 
examination.  Therefore, this matter must be remanded to 
schedule another examination to ascertain the nature and 
etiology of the veteran's hearing loss disorder.  

Additionally, it is noted that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day (or in 
this case 60-day) period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case already is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

2.  The RO should contact the veteran and 
ask him to identify each VA medical 
facility he has received medical treatment 
at for hearing loss since separation from 
service.  Based on the response received, 
if any, the RO should obtain the pertinent 
VA treatment and hospitalization records 
and associate them with the claims file.  
In addition, the RO should obtain and 
associate with the claims file copies of 
all treatment received by the veteran for 
hearing loss at the  Mobile VAOPC prior to 
April 16, 1997.  

3.  The veteran should then be afforded a 
VA audiological examination to determine 
the nature and etiology of any current 
bilateral sensorineural hearing loss 
disorder.  The RO should afford the 
veteran any special assistance he may 
require to attend this examination.  All 
pertinent symptomatology and findings 
should be reported in detail.  The claims 
file must be made available to and 
reviewed by the examiner.  The veteran 
should be advised of the consequences of 
failing to report for the examination 
without good cause.

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., equal amounts of 
positive and negative evidence, or 50/50% 
split in the weight of the evidence) that 
any current bilateral hearing loss 
disorder was incurred in or aggravated 
during service, became manifest within a 
year of discharge from service, or is 
otherwise related to service.  

4.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                     
______________________________________________
	RICHARD C. THRASHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



